 


115 S1052 : Better Empowerment Now to Enhance Framework and Improve Treatments Act of 2017
U.S. Senate
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC 
115th CONGRESS1st Session 
S. 1052 
IN THE HOUSE OF REPRESENTATIVES 
 
August 4, 2017 
Referred to the Committee on Energy and Commerce 
 
AN ACT 
To strengthen the use of patient-experience data within the benefit-risk framework for approval of new drugs. 
 
 
1.Short titleThis Act may be cited as the Better Empowerment Now to Enhance Framework and Improve Treatments Act of 2017 or the BENEFIT Act of 2017. 2.Strengthening the use patient-experience data within benefit-risk frameworkSection 569C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–8c) is amended— 
(1)in subsection (a)(1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon; 
(B)in subparagraph (B), by striking the period and inserting ; and; and (C)by adding at the end the following: 
 
(C)as part of the risk-benefit assessment framework in the new drug approval process described in section 505(d), considering relevant patient-focused drug development data, such as data from patient preference studies (benefit-risk), patient reported outcome data, or patient experience data, developed by the sponsor of an application or another party.; and (2)in subsection (b)(1). by inserting , including a description of how such data and information were considered in the risk benefit assessment described in section 505(d) before the period. 
Passed the Senate August 3, 2017.Julie E. Adams,Secretary 
